Citation Nr: 0636332	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2005, at which time entitlement of 
the veteran to service connection for prostate cancer was 
denied and the issue of his entitlement to service connection 
for residuals of hepatitis was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Such remand was through the VA's Appeals 
Management Center (AMC) in Washington, DC, and was for the 
purpose of obtaining certain evidentiary and procedural 
development.  Following the AMC's completion of the requested 
actions, the case has been returned to the Board for further 
review.  


FINDING OF FACT

1.  The veteran was treated for apparent episodes of 
hepatitis during active service from January 1944 to November 
1946; there is no post-service medical evidence of residuals 
of these remote in-service episodes or of a current diagnosis 
of active hepatitis.  

2.  The medical evidence, to include reports of examinations 
and liver function studies dated in recent years, rule out a 
current disability attributable to hepatitis.  


CONCLUSION OF LAW

Claimed residuals of hepatitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in 
April 2005, and previously in August 2003.  All of the 
actions previously sought by the Board through its prior 
development requests as to this matter appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the AMC through its May 2004 and July 2005 
letters to him.  Through the AMC's letter of July 2006 to the 
veteran, he was furnished notice as to disability ratings and 
effective dates were service connection to be awarded, per 
Dingess/Hartman.  The Board finds that the veteran received 
notice and was aware of the evidence needed to substantiate 
his service connection claim and the avenues through which he 
might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was advised to submit any and all relevant 
evidence in his possession.  Thus, all necessary action has 
been taken to provide the veteran with notice required by the 
VCAA and as interpreted by the Court in its decisions in 
Quartuccio, supra; Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004); and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the August 2006 readjudication of the claim(s).  See 
Supplemental Statement of the Case issued in August 2006; see 
also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  The content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield, 
supra; see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

It is also pertinent to note that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. at 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, there is no known impediment to the Board's entry of a 
final decision on the merits of the matter presented for 
review.  Bernard, supra.

Finally, all pertinent examination and treatment records, 
including service medical records from active duty, have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  The record indicates that the 
veteran has been afforded multiple VA medical examinations in 
this case in order to identify the existence and etiology of 
his claimed hepatitis and from those evaluations, competent 
medical opinions specifically addressing the question of 
whether current disability exists have been obtained.  There 
is ample competent evidence of record to render an appellate 
decision in this instance.  Under such circumstances, there 
is no duty to provide another examination or obtain further 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, it is found VA has satisfied its 
duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Service Connection:  Residuals of Hepatitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In the context of the instant appeal, the veteran alleges 
that he has residuals of hepatitis as a result of an 
inservice infection.  In an October 2002 statement, the 
veteran reported that that he was sent to China in 1946 and 
endured various "filthy" conditions.  Allegations are 
advanced that he received injections with contaminated 
needles, including during the course of dental work in China.  
In July 1946, his skin and eyes were found to be yellow and 
his urine was very dark, and upon arrival in the United 
States, he was hospitalized with a diagnosis of hepatitis or 
jaundice.  

Service medical records indicate that the veteran received 
several inoculations between January 1946 and May 1946.  Such 
records also show that he was hospitalized in July 1946, with 
complaints of constipation and jaundice.  Hospital 
examination showed the sclera of his eyes to be yellow and 
his liver was palpable, one finger breadth from the costal 
margin.  He improved with rest and treatment.  By mid-August 
1946, his liver was no longer palpable and his eyes no longer 
had yellow sclera.  At the end of August 1946, he was found 
to be asymptomatic.  He was released to duty, as fit, in 
September 1946.  The final diagnosis was of jaundice, acute, 
infectious.  

The veteran was transferred for separation from service and 
afforded a separation examination at his new station.  The 
report of the September 1946 separation evaluation referenced 
his jaundice in August 1946, but clinically upon the 
separation examination there were no abnormal findings 
indicative of active hepatitis or jaundice or residuals of 
such.  

A VA examination was performed in October 1999, with the 
report of such examination reflecting that the veteran's 
claims file had been made available to the examiner and 
reviewed in detail.  It was noted by the examiner that no 
current treatment was being received by the veteran for liver 
disease.  When seen in September 1998, no jaundice, abnormal 
liver function, or hepatomegaly was noted.  

His then-current complaints included episodes of colic or 
abdominal pain about three times a month, which responded to 
Maalox; the possibility of gastroesophageal reflux disease 
was reportedly being considered.  He also reported fatigue 
and weakness, but denied liver disease risk factors such as 
blood transfusions, intravenous drug use, intranasal cocaine 
use, tattooing, occupational blood exposure, or high-risk 
sexual activity.  His weight was reported to be stable, 
without steatorrhea, malabsorption, hematemesis, or melena.  

On clinical examination, there were no ascites and he did not 
appear to be malnourished.  There was some epigastric pain to 
deep palpation that was reportedly aggravated by eating green 
peppers.  The liver size appeared normal.  There were no 
superficial abdominal veins.  Muscle strength was good.  
There was no muscle wasting.  There was no palmar erythema or 
spider angiomata.  The abdomen was soft and tender in the 
epigastric area.  Bowel sounds were positive.  There was no 
hepatosplenomegaly.  

Recent laboratory tests were reviewed by the VA examiner in 
October 1999.  Liver function tests were interpreted to be 
within normal limits.  Hepatitis screening from May 1999 was 
noted to be positive for hepatitis A, and with respect to 
hepatitis B, the screening antigen was negative, while the 
screening antibody was positive.  Screening for hepatitis C 
was negative.  The examiner was noted to have discussed the 
case with another physician, and on that basis it was found 
that the veteran had no risk factors for the onset of 
hepatitis, other than his own description of an exposure to 
what he felt were dirty needles in China, which was found to 
be unsubstantiated.  While the possibility of inservice 
hepatitis could not be ruled out, it was held that it could 
not be ascertained with any certainty.  Testing of liver 
function was described as normal and there was, in the 
opinion of the examiner, no evidence of jaundice or any 
residual of the alleged inservice hepatitis in 1946.  

In April 2000, the veteran underwent a private medical 
examination for the evaluation of prostate cancer.  At that 
time, there was no scleral icterus or pallor.  No history of 
hepatitis or diagnosis thereof was recorded.  

The veteran was admitted to a private hospital in February 
2003 for an acute gastrointestinal bleed.  At that time, it 
was noted that he had had hepatitis in service.  Among the 
diagnoses on consultation was rule out esophageal varices in 
the presence of hepatitis many years ago.  Subsequent liver 
function tests during the February 2003 hospitalization 
disclosed normal results.  A hepatitis profile was 
nonreactive in its entirety.  A computerized tomography scan 
disclosed a right hepatic cyst.  The principal diagnosis was 
of a chronic, unspecified duodenal ulcer with hemorrhage, 
without mention of obstruction.  Among the secondary 
diagnoses was that of hepatitis C carrier.  

Records of VA medical treatment compiled from 2002 to 2005 
are negative for treatment or diagnoses of hepatitis or 
residuals thereof.  

Pursuant to the Board's request, the veteran was afforded 
another VA medical examination in April 2006, at which time 
he reported inservice dental procedures in China with dirty 
needles, in addition to exposure to bleeding wounded who had 
been shot for political reasons.  Previous blood work in May 
1999 was noted by the examiner to reflect prior exposure to 
hepatitis A and B.  VA primary care notes from June and 
November 2000, May 2001, May and November 2002, May 2003, May 
and December 2004, August and December 2005, and June 2006 
were found to reveal no changes on physical examination 
consistent with liver disease.  Liver function testing was 
noted to have been consistently normal in 2002, 2003, 2004, 
and 2005.  Based on the findings obtained on such evaluation, 
and in consultation with a physician, the examiner concluded 
that it was likely the veteran's exposure to hepatitis A and 
B had occurred in service at the time of his treatment for 
jaundice.  However, hepatitis A was noted to be a self-
limiting disease and hepatitis B was noted to be cleared in 
95 percent of adults.  It was further concluded that it was 
evident that, after some 60 years from the reported exposure 
and with normal liver function testing, the veteran's 
hepatitis A and B had cleared and, therefore, neither 
inservice exposure was considered to result in a disability.  
As well, there was found to be no indication of current or 
prior liver damage.  

On the basis of the foregoing, and notwithstanding the 
veteran's engagement in combat with the enemy and resulting 
applicability of 38 U.S.C.A. § 1154 (West 2002), it cannot 
reasonably be concluded that there is a showing of current 
disability involving active hepatitis or residuals of a 
former episode of hepatitis.  It is conceded that the veteran 
contracted hepatitis A and B decades ago while on active 
duty, but there is no showing of hepatitis or residuals of 
such thereafter.  In this regard, the Board notes the 
secondary diagnosis of hepatitis C carrier during a period of 
private hospitalization in February 2003.  (Emphasis added.)  
However, the question here is whether there is a current 
disability.  A laboratory finding confirming hepatitis C 
carrier, in the absence of any clinical evidence of current 
disease or residuals of remote (more than 50 years) episodes 
of hepatitis, is not a disability under VA law.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (based on the definition 
found in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself").  While it cannot be disputed that 
hepatitis A and B were contracted in service, the evidence on 
file overwhelmingly indicates that the in-service hepatitis 
episode cleared without any ill effects or consequences.  
Such is the opinion of two VA medical professionals, based on 
a review of the entire claims folder, including service 
medical records of the veteran, and it is noteworthy that 
such opinion is not contradicted by any competent medical 
evidence on file.  As no current disability is shown, denial 
of the claim is mandated.  Hickson, supra.  

The veteran's own personal opinions as to diagnosis or 
etiology are not competent evidence, since the veteran, as s 
lay person untrained in the field of medical diagnostics and 
etiologies, is incompetent to offer opinions requiring 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of hepatitis, the 
benefit of the doubt doctrine is not for application and such 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of hepatitis is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


